167 Ga. App. 224 (1983)
306 S.E.2d 357
SANKEY
v.
THE STATE.
66103.
Court of Appeals of Georgia.
Decided June 29, 1983.
J. Douglas Willix, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Benjamin H. Oehlert III, John Milton Turner, Jr., Assistant District Attorneys, *225 for appellee.
SHULMAN, Chief Judge.
Appellant was convicted of two counts of violation of the Georgia Controlled Substances Act. In Count 1 he was charged with a single sale of marijuana and in Count 2 he was charged with possession of more than one ounce of marijuana with intent to distribute. Appellant's only enumeration of error questions the sufficiency of the evidence.
At trial an investigating officer testified that, acting on a series of complaints, he purchased a "nick" (a five-dollar bag of marijuana) from appellant. The officer also stated that he later returned to appellant's apartment with a search warrant and discovered a brown paper bag containing approximately four ounces of marijuana, two sets of scales, and a box of manila envelopes of the same type used to purchase the "nick." The State Crime Lab chemist testified that the contraband tested positive for marijuana. We are satisfied that the evidence produced at trial was sufficient to authorize any rational trier of fact to find appellant guilty beyond a reasonable doubt of the crimes charged. Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560); Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528). See also Wright v. State, 154 Ga. App. 400 (1) (268 SE2d 378).
Judgment affirmed. McMurray, P. J., and Birdsong, J., concur.